Exhibit CHIMERA INTERNATIONAL GROUP, INC.2 PLAN 1.Purpose. The purpose of the Chimera International Group, Inc. Equity Incentive Plan is to facilitate the ability of Chimera International Group, Inc., a Delaware corporation (the “Company”), to offer equity incentive compensation opportunities in order to attract, motivate, reward and retain key personnel and consultants. Awards may be in the form of stock options granted under Section 5 hereof or deferred stock grants made under Section 6 hereof. 2.Administration. The board of directors of the Company (the “Board”) will administer the plan.
